DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/21 has been entered.
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1-6,8,10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al.
U.S. 2013/0133994 in view of Wang 9,791,008 and Iwai et al. U.S. 2013/0180807.

5-12, a brake disc assembly for a bicycle comprising a core 24,26, and a ‘brake track’ arrangement at 130a,132a that comprise first and second thermally sprayed layers of stainless steel onto an aluminum alloy core (para 0030).
Lacking in lwai is a specific showing of the connecting portion extending over a peripheral edge
of the brake core between the first and second layers (tracks).  Also lacking is specific “discussion” of the core being wider than the brake track.  However, as readily apparent from the figures (i.e. prima facie obvious) these limitations are considered to be met.  See the respective widths in at least figures 3 and 4.
The reference to Wang provides one well known example of providing such a connection Portion as shown at least in figures 11 and 12 in the area of 32c, for connecting first and second tracks 20c,30c in a bicycle brake disc.
Iwai et al. ‘807 states in para 0024: “While the base rotor plate 21 is illustrated as a one-piece member, the base rotor plate 21 can be made of more a one piece if needed and/or desired.
	Iwai et al. ‘607 also states at the end of the document in para 0033:
	For example, the size, shape, location or orientation of the various components can be changed as needed and/or desired. Components that are shown directly connected or contacting each other can have intermediate structures disposed between them. The functions of one element can be performed by two, and vice versa.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have modified Iwai with a connecting portion, as generally taught by Wang at 32c and Iwai ‘807, by providing a connecting portion in the area of 122c in figures 6+ joining thermally sprayed layers 130,132 in Iwai ‘994, simply to protect the peripheral end of the 
Regarding claim 2 Iwai ‘994, as modified above, shows that the core includes a hub mounting portion and an intermediate portion, the hub mounting portion to be mounted to a hub of the bicycle, the intermediate portion extending between the hub mounting portion and the brake surface core portion.
Regarding claim 3 Iwai ‘994, as modified above, shows that the core is a unitary piece of material.
Regarding claim 4 Iwai ‘994, as modified above, shows that the core is constructed of aluminum.
Regarding claim 5 Iwai ‘994, as modified above, shows that, wherein the intermediate portion of the core is wider than the brake track.
 	Regarding claim 6 note the plurality of openings at 26,426.
	Regarding claim 8 , Iwai ‘994, as modified, shows that the brake track is formed via a thermal spray process.
Regarding claim 10 simply to have rounded the connecting portion in Iwai, as modified, would have been obvious simply to avoid providing a sharp edge that is more susceptible to damage.
Regarding claim 12 , Iwai ‘994, as modified, shows that the intermediate portion includes a plurality of openings to enable airflow through the core.
Regarding claim 13 , Iwai ‘994, as modified, shows that the core is constructed of aluminum and the brake track is constructed of stainless steel.

Regarding claim 15 , Iwai ‘994, as modified, shows that the brake track is a single unitary piece.
	Regarding claim 16 , Iwai ‘994, as modified, shows that the connecting portion of the brake track is rounded between the first and second tracks.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai' 994/Wang/Iwai ‘807 as applied to claim 2 above, and further in view of Iwai U.S. 2013/0168193.
Regarding claim 7 Iwai lacks providing first and second ledges for the first and second tracks, as
claimed.
Iwai '193 (same inventor) provides such an optional arrangement for a bicycle brake disc in
figures 6,17.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have modified the core/intermediate area of Iwai '994 with first and second
‘ledges’, as taught in figures 6,17 of lwai '193 simply as an obvious alternative method of securing the
stainless steel coatings to either side of the disc.
Claims 9,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai' 994/Wang/Iwai ‘807 as applied to claim 1 above, and further in view of Suga et al. 5,735,366 or Ross et al. 5,765,667.
Regarding claims 9,17 lwai lacks providing first and second sets of recesses formed in the outer surfaces of the first and second tracks.
The references to either Suga or Ross both teach this well known idea as for such reasons as
vibration control, drainage of water, or as is well known in the art to promote better cooling

One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have modified the first and second tracks of Iwai with recesses, as taught
by either Suga or Ross for the reasons above.
Regarding claims 18-20, as explained above, these limitations are considered to be met, as
explained above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A telephone call was made to Brian Gause on November 17 for the interview request. The examiner left a voicemail message. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
11/17/21
/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657